CCA 20100930. On consideration of the petition for grant of review of the decision of the United States Army Court of *317Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Army Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is ordered that Appellant receive 3 additional days of pretrial confinement credit, for a total credit of 51 days, against the confinement portion of his sentence.